Case 2:15-cv-06633-CAS-SS Document 408-8 Filed 04/10/19 Page 1 of 3 Page ID #:9849




                         EXHIBIT G
Case 2:15-cv-06633-CAS-SS Document 408-8 Filed 04/10/19 Page 2 of 3 Page ID #:9850
 .J


From:Dream Downtown 212 . 229.2557                                                                                                                     06/22/2013 18:42       #277 P.002/003
      06/21/2a13              16:10                    31aB284141                                                                  KJAM MEDIA                                 PAGE   02/03




             St IPREME COURT OF TilE STATE OF NEW YORK
             C< :tUNTY OF NEW YORK
            -- , . _,.________________                  ..,•~--w---- - ~-----~-~~ ---- ------•- 00~----                                       X
                                                                                                                                                  Index No. 650446/201.3
            TilE WIMBLEDON FUND~ SPC,
                                                        Plaintiff,                                                                                AFFIDAVIT OF KIA JAM lN
                                                                                                                                                  SUPPORT OF DEFENDANT
                             -against .. ·                                                                                                        ADVISORY IP SERVICES INC.'S
                                                                                                                                                  OPPOSITION TO MOTION FOR
           A1 :•VISORY IP SERVICES INC., f/k/a SWARTZ IP                                                                                          DEFAULT JUDGMENT
           SERVICES GROUP INC,,
                                                       Defendant.


           ••• ~ .. _ l l o _____ .................. --- --.................,_,..,.. __________ _....__.. ,.._ ,.. __ ,.,.._AI _,., _ ~ ,..   X


                            I, Kia .Tatn, under penalty of perjury, state as follows:

                            1.               I am an officer of Advisory IP Services Inc. ("Advisory"). I submit this affidavit

           in support of Advisory's Opposition to the Motion for Default Judgment}iled. by Plaintiff The

           " :imbJedon Fund, SPC ("Wimbledon''). The following statements are made on my personal

          k:t,owledge, and if called upon as a witness 1could and would testify truthfully regarding same.

                           2.                I have never seen a copy of the complaint. purportedly filed by Wimbledon on or

          at~out         February 8, 2013 (the "Complaint"). I was flrst informed of the existence of the
          C )mplaint and the Wlderlying lawsuit on June 12, 2013, by David Bergstein, Chief Executive

          0 IIicet of Advisory.                                  Until that date, J was totally unaware that Wimbledon had fJ.led the

          UJtderlyillg action against Advisory.




                                                                                                                                                                           PLAINTIFF'S
                                                                                                                                                                             EXHIBIT
         28 :32.1




                                                                                                                                                                       JAM TT 001459
Case 2:15-cv-06633-CAS-SS Document 408-8 Filed 04/10/19 Page 3 of 3 Page ID #:9851

 From:Dream Downtown 212.229.2557                                         06/22/2013 18:42          #277 P.003/003
  06/21/2013      16:10       3108284141                  KJAM MEDIA                                PAGE   03/03




                  l declare under penalty of pet:iury under the laws of the State of New York that the

          fo: ·egoing is true and correct.

                  Executed this '2.2-day of June, 2013 at New York, New York.

                  Further affiant sayeth not.
                                                         r-~----
                                                         ~By:_ ~-·              \-------··..,...
                                                           ~KiaJam(




                                                                         MICHAEL SENZ
                                                                  Notary Publk>State of New York
                                                                         No. 01SE6114962
                                                                   Qualified in New Yolk County
                                                                 commission Expires Aug. 30, 2016




                                                     2
     21 :J3;2.1




                                                                                               JAM TT 001460
